Citation Nr: 9919490	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-49 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for impingement 
syndrome, left shoulder, with traumatic arthritis, currently 
evaluated as 20 percent disabling. 

2.  Entitlement to an extension of benefits under 38 C.F.R. § 
4.30 (1998) beyond November 1, 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1979 to June 
1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from August 1995 and February 1998 rating 
decisions of the Nashville, Tennessee , Department of 
Veterans Affairs (VA) Regional Office (RO).  In the August 
1995 rating decision, the RO granted service connection for 
impingement syndrome, left shoulder, and assigned a 
10 percent disability evaluation.  In a March 1997 rating 
decision, the RO granted a 20 percent disability evaluation 
and reclassified the disability as impingement syndrome, left 
shoulder, with traumatic arthritis.  In the February 1998 
rating decision, the RO granted a temporary total evaluation 
under 38 C.F.R. § 4.30 based on surgical or other treatment 
necessitating convalescence from September 23, 1997, to 
November 1, 1997.

In the August 1995 rating decision, the RO granted service 
connection for lumbosacral strain and assigned a 20 percent 
evaluation.  The appellant appealed the assignment of the 
20 percent evaluation.  In a July 1998 rating decision, the 
RO granted a 40 percent disability evaluation for lumbosacral 
strain.  In a July 1998, VA Form 21-4138, the appellant 
withdrew the claim for an increased evaluation for 
lumbosacral strain.  Thus, that claim is no longer on appeal.

Review of the record reveals that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1998).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter "the 
Court")) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Impingement syndrome, left shoulder, with traumatic 
arthritis is currently manifested by limitation of motion of 
the left arm midway between the side and the shoulder.

2.  Clinical evidence shows that the appellant had recovered 
from surgery by November 1, 1997; did not experience severe 
post operative residuals; and was not immobilized in a cast.  
The record is devoid of competent evidence that shows that 
the veteran required extended convalescence beyond November 
1, 1997.


CONCLUSIONS OF LAW

1.  Impingement syndrome, left shoulder, with traumatic 
arthritis is 30 percent disabling.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, 
Diagnostic Code 5201 (1998).

2.  The criteria for an extension of a temporary total rating 
beyond November 1, 1997, based on the need for convalescence 
have not been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Impingement syndrome, left shoulder, with traumatic 
arthritis

The appellant states that his service-connected impingement 
syndrome, left shoulder, with traumatic arthritis warrants an 
evaluation in excess of 20 percent.  He states that there is 
very little he can do that does not involve using his left 
shoulder.  The appellant alleges that the RO, in assigning 
and continuing the 20 percent evaluation, has not addressed 
all the problems he has been having with his left shoulder.  
He states that the strength in his left arm has decreased 
since the September 1997 acromioplasty.  He states that he 
has constant pain in his left shoulder, and that he has 
tremors that make it impossible for him to lift a cup of 
coffee.  The appellant states that he has difficulty sleeping 
because of the pain.  

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for impingement syndrome, left shoulder, 
with traumatic arthritis is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, where the claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of an evaluation for the 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 
225 (1995).  The Board has continued the issue as entitlement 
to an increased evaluation since service connection has been 
granted.  The appellant is not prejudiced by this naming of 
the issue.  The Board has not dismissed the issue, and the 
law and regulations governing the evaluation of the service-
connected disability are the same regardless of how the issue 
has been phrased.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  Id.  However, 
the Court did not provide a substitute name for the issue.  
In reaching the determination below, the Board has considered 
whether a staged evaluation should be assigned.  The Board 
concludes that impingement syndrome, left shoulder, with 
traumatic arthritis has not significantly changed (excluding 
the period of convalescence for which the appellant has been 
granted a temporary total evaluation) and that a uniform 
evaluation is appropriate in this case.

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

The appellant underwent a VA examination in August 1995.  The 
appellant reported left shoulder pain with soreness and 
tiredness with exertion.  He stated that he had decreased 
grip and strength.  Examination of the left shoulder revealed 
no swelling, no deformity, and no subluxation or instability.  
Range of motion revealed full flexion, limited extension, and 
full rotation.  Crepitus was present.  The VA examiner noted 
that there was easy fatigue and weakness of muscles with 
exertion.  The diagnosis was left shoulder strain, status 
post surgical repair in 1985 to improve range of motion with 
resultant limited range of motion.

In a January 1996 VA outpatient treatment report, the 
appellant reported that he did not follow any medical care as 
to his left shoulder.  He stated that he took Tylenol six to 
seven times per day and applied Aspercreme.  He stated that 
the pain was constant.  Examination of the left shoulder 
revealed a well-healed scar on the anterior aspect of the 
acromioclavicular joint.  There was no tenderness or 
swelling.  The VA examiner stated that range of motion was 
limited in extension, but that the rest of it was full.  
Strength was 4/5.  Elbow had full pronation and supination.  
The VA examiner noted that rotation of the elbow caused pain 
in the left shoulder.  The assessment was left shoulder pain, 
status post surgery.  

The appellant underwent a VA examination in June 1996.  The 
appellant reported that while he was working as a police 
officer during service, he noticed that he had difficulty 
with elevation of the left shoulder.  He denied trauma to the 
shoulder, but stated that police work was rough.  The 
appellant complained of an aching sensation in the left 
shoulder, which was present all the time.  He stated that he 
was left-handed and that he had difficulty elevating the left 
arm up to the level of his shoulder as in combing his hair.  
He stated that he had difficulty putting on T-shirts and 
difficulty bending forwarding and lifting his hand halfway to 
feed himself.  He stated that he also had difficulty lifting 
weight of more than 10 to 15 pounds and driving more than 15 
minutes when using his left hand.

Physical examination of the left shoulder revealed a two-inch 
long scar, which was well healed, over the anterior aspect.  
It was tender on palpation, but there was no keloid 
formation.  Range of motion revealed 85 degrees of elevation, 
75 degrees of abduction, and 15 degrees of extension.  
Internal rotation was noted to be painful.  The VA examiner 
stated that the right upper extremity was normal.  X-rays 
taken of the left shoulder in January 1996 showed mild 
degenerative joint disease at the acromioclavicular joint 
with soft tissue calcification adjacent to the acromion 
process laterally.  The diagnosis was degenerative joint 
disease, right acromioclavicular joint with tissue 
calcification, status post surgical intervention.

In an October 1996 VA outpatient treatment report, the 
appellant reported that he had had a left shoulder injury on 
the job.  He stated that he had an appointment with a private 
medical doctor who had diagnosed rotator cuff.  The VA 
examiner stated that an examination of the left shoulder was 
not possible because of private medical doctor care and sling 
use.  In January 1997, examination of the left shoulder 
revealed crepitus.  There was no groove tenderness.  The 
appellant had 85 degrees of abduction and external rotation.  
The assessment was status post rotator cuff.

The appellant underwent an acromioplasty of the left shoulder 
on September 23, 1997, at a VA facility.  It was noted that 
there were no intraoperative complications and that the 
appellant had tolerated the procedure well.  On October 8, 
1997, the appellant was seen for follow-up care.  The VA 
examiner noted that the appellant was taking minimal pain 
medication and that he had no complaints.  The VA examiner 
stated that the wound looked good and that there was no 
drainage.  The medial, radial, and ulnar nerves were 
positive.  The appellant had decreased motion.  Abduction was 
45 degrees, internal rotation was 40 degrees, and external 
rotation was 30 degrees.  The VA examiner stated that the 
appellant would be seen in two weeks.  On October 22, 1997, 
the VA examiner stated that the appellant complained of 
minimal pain and was doing well.  The incision was clean.  
Active abduction was 100 degrees.  Passive abduction was 
135 degrees.  Neurovascular was intact.  The VA examiner 
stated that the appellant was "[d]oing well" and noted that 
they would begin passive range of motion and active range of 
motion without resistance.

In November 1997, the appellant was seen at a VA facility.  
The VA examiner stated that the appellant's abduction was to 
100 degrees and that the appellant should continue physical 
therapy.  The same findings were made in a January 1998 VA 
outpatient treatment report.

The appellant underwent a VA examination in February 1998.  
The appellant reported that while he was in Guantanoma Bay, 
Cuba, in 1985, aboard a ship, he was taking down a combative 
sailor and injured his left shoulder.  He noted that he had 
surgery on his left shoulder in service.  The appellant 
stated that he injured his shoulder in October 1996 and 
underwent another left shoulder operation.  He reported that 
his shoulder was now weak and that he had limited range of 
motion.  He stated that he had tremors in his left arm from 
fatigue, and that he had constant pain in his shoulder.  The 
appellant reported that he had been undergoing physical 
therapy three times a week for the last one and one-half 
years.

Upon physical examination, the VA examiner noted that the 
appellant had two scars over his left shoulder anteriorly and 
across the top of his shoulder.  The VA examiner stated that 
the range of motion of the left shoulder was limited.  
Abduction was 72 degrees, flexion was 90 degrees, external 
rotation was 40 degrees, and internal rotation and extension 
were normal.  The VA examiner noted that the appellant's left 
arm measured one-quarter inch larger than the right arm.  His 
forearm on the left was one-half inch larger than the right 
arm.  The VA examiner noted that during the examination of 
the appellant's shoulder, when he attempted to abduct the 
glenohumeral joint or flex it, that a tremor started in the 
left upper extremity extending down to the hand and that the 
tremor persisted until the examiner examined another part of 
his musculoskeletal system.  The VA examiner stated that x-
rays of the left shoulder revealed a little heterotopic bone 
in the area of the rotator cuff and revealed evidence of a 
partial acromionectomy.  There was early arthritis in the 
glenohumeral joint.  The diagnosis was early traumatic 
arthritis of the left shoulder following acromioplasty of the 
left shoulder.

The VA examiner added that the appellant still had limited 
pain in his left shoulder and that such evidenced a tremor of 
fatigability to the muscles, but noted that the muscles 
appeared to be in good shape when measuring for evidence of 
atrophy.  The VA examiner stated, "There is, I think, an 
element of functional overlay in this patient in regard to 
his left shoulder [] because I think he would have more 
atrophy manifested in his left upper extremity than if he was 
really not actively using his arm."

In a March 1998 VA outpatient treatment report, the VA 
examiner noted that the appellant had 90 degrees of abduction 
and that there had been slow progress.  No assessment was 
entered.  In May 1998 , the VA examiner stated that the 
appellant's active abduction was to 90 degrees, but with 
assistance it was 150 degrees.  The VA examiner noted that 
the pain was less than it had been previously.  The 
assessment was to continued physical therapy.  In July 1998, 
the appellant's active abduction was to 90 degrees, with 
passive to 150 degrees.  The assessment was to continued 
physical therapy.  

Records from Hardin County General Hospital reveal that the 
appellant underwent physical therapy there for several 
months.  He was seen initially on November 11, 1997.  
Examination of the appellant's left shoulder revealed 
90 degrees of abduction, 95 degrees of flexion, 67 degrees of 
internal rotation, and 30 degrees of external rotation.  In 
March 1998, K. H., the physical therapist, stated that the 
appellant had 95 degrees of abduction, 105 degrees of 
flexion, 90 degrees of internal rotation, and 45 degrees of 
external rotation, passive.  Strength was fair.  K. H. 
further noted that the appellant had increased tremors during 
and after therapy.  The appellant complained of constant pain 
in the left shoulder, which increased with activity.

In July 1998, K. H. noted that the appellant continued to 
complain of severe pain at the ends of range of motions.  It 
was also noted that the appellant could get 150 degrees of 
flexion, 100 degrees of abduction, 70 degrees of external 
rotation, and 50 degrees of internal rotation.  Strength of 
the left shoulder was 3-/5 (noted to be "fair").  In 
addition, it was noted that with active movement, the 
appellant would get severe trembling of entire arm.  In 
August 1998, the physical therapist stated that the appellant 
continued to have extreme weakness.  His range of motion in 
the left arm was 85 degrees of flexion, 75 degrees abduction, 
35 degrees of external rotation, and 75 degrees of internal 
rotation.  Passive movement was noted to be better with 
123 degrees of flexion, 98 degrees of abduction, 50 degrees 
of external rotation, and 80 degrees of internal rotation.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

The appellant has stated that he is left-handed and thus the 
ratings provided are those of the major hand only.  The 
Rating Schedule provides that limitation of motion of the 
major arm to no higher than shoulder level warrants a 20 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5201 
(1998).  A 30 percent evaluation is assignable when motion is 
possible only to midway between the side and shoulder level.  
Id.  Motion to no more than 25 degrees from the side warrants 
a 40 percent evaluation.  Id.

After having reviewed the evidence, the Board concludes that 
the evidence supports a 30 percent evaluation for impingement 
syndrome, left shoulder, with traumatic arthritis.  The Board 
notes that there is no medical evidence in the record that 
establishes that the appellant's left shoulder is ankylosed 
and thus application of Diagnostic Code 5200 is not 
applicable.  See 38 C.F.R. Part 4, Diagnostic Code 5200 
(1998).  Additionally, there is no competent evidence of an 
impairment of the left humerus or clavicle or scapula to 
warrant consideration of Diagnostic Codes 5202 and 5203.  See 
38 C.F.R. Part 4, Diagnostic Codes 5202, 5203 (1998).

In August 1995, the appellant had full flexion, limited 
extension, and full rotation.  In January 1996, the VA 
examiner stated that extension of the left arm was limited, 
but that the other ranges of motion were full.  In June 1996, 
his left arm had 85 degrees of elevation, 75 degrees of 
abduction, and 15 degrees of extension.  The VA examiner 
noted that internal rotation was painful.  In January 1997, 
the appellant had 85 degrees of abduction and external 
rotation.  In November 1997 and January 1998, the appellant 
had 100 degrees of abduction in the left arm.  In February 
1998, range of motion of the left arm was 72 degrees of 
abduction, 90 degrees of flexion, 40 degrees of external 
rotation, and internal rotation and extension were normal.  
In March 1998, May 1998, and July 1998, it was noted that the 
appellant had 90 degrees of abduction.

Private records from Hardin County General Hospital revealed 
that in November 1997, the appellant had 90 degrees of 
abduction, 95 degrees of flexion, 67 degrees of internal 
rotation, and 30 degrees of external rotation.  In March 
1998, he had 95 degrees of abduction, 105 degrees of flexion, 
90 degrees of internal rotation, and 45 degrees of external 
rotation.  In July 1998, the appellant had 150 degrees of 
flexion, 100 degrees of abduction, 70 degrees of external 
rotation, and 50 degrees of internal rotation.  In August 
1998, active range of motion revealed 85 degrees of flexion, 
75 degrees abduction, 35 degrees of external rotation, and 
75 degrees of internal rotation.  Passive movement was noted 
to be better with 123 degrees of flexion, 98 degrees of 
abduction, 50 degrees of external rotation, and 80 degrees of 
internal rotation.

Here, the medical evidence has shown that the appellant has 
limitation of motion of the arm which, at times, is at 
shoulder level, which would warrant a 20 percent disability 
evaluation, and at other times is less than shoulder level, 
which would warrant a 30 percent evaluation.  See 38 C.F.R. 
Part 4, Diagnostic Code 5201.  The Board finds that the 
application of 38 C.F.R. § 4.7 (1998) is raised by the 
evidence.  That regulation states that where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more closely approximates the criteria required for that 
evaluation.  See id.  Therefore, the Board grants a 
30 percent disability evaluation for the appellant's 
impingement syndrome, left shoulder, with traumatic 
arthritis.

An evaluation in excess of 30 percent, however, is not 
warranted.  The appellant's arm has not been shown to be 
limited to 25 degrees from his side to warrant a 40 percent 
evaluation.  See 38 C.F.R. Part 4, Diagnostic Code 5201.  At 
worst, the appellant's arm was limited to 45 degrees of 
abduction; however, that was in October 1997, when the 
appellant was in receipt of a temporary 100 percent 
evaluation based on the need for convalescence.  See 
38 C.F.R. § 4.30 (1998).  The Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The appellant has been noted to have significant pain in his 
left shoulder by medical examiners, and the appellant has 
stated that he is in constant pain.  In August 1995, the VA 
examiner noted that there was fatigability and weakness with 
exertion of the left arm.  In February 1998, the VA examiner 
stated that when the appellant attempted to abduct the 
glenohumeral joint or flex it, that a tremor started in the 
left upper extremity.  During physical therapy, it was noted 
that the appellant had trembling in his arm and extreme 
weakness.  

Taking the evidence of record into account, the Board does 
not find that the appellant has any more than severe 
functional impairment.  Weakness, excess fatigability, 
incoordination, and less movement have been noted by medical 
professionals.  See 38 C.F.R. §§ 4.40, 4.45 (1998).  However, 
the functional impairment shown by the VA examinations, the 
VA outpatient treatment reports, and the private physical 
therapy records, is indicative of no more than severe 
functional impairment and thus no more than 30 percent 
disabling.

The Board must address the appellant's scars on his left 
shoulder, as they have been addressed by the VA physicians in 
the January 1996 and June 1996 VA examinations.  A 10 percent 
disability evaluation is warranted for superficial scars 
which are poorly nourished and have repeated ulcerations, 
which are tender and painful on objective demonstration, or 
which limit the function of the body part that they affect.  
38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805 (1998).  
In January 1996, the VA examiner noted that the appellant had 
a well-healed scar on the anterior aspect of the 
acromioclavicular joint and that there was neither tenderness 
nor swelling.  In June 1996, the VA examiner stated that the 
appellant had a scar, which was well healed, but noted that 
it was tender on palpation.  The appellant has not complained 
that the scars are tender and painful.  The Board finds that 
the preponderance of the evidence is against a finding that 
the appellant has tender and painful scars.  Although the VA 
examiner in June 1996 noted tenderness over the scar, he/she 
did not make a finding of a painful and tender scar.  See 
38 C.F.R. Part 4, Diagnostic Code 7804.  Additionally, the 
January 1996 examination report established that the 
appellant has a well-healed scar.  It must be noted that the 
second scar was a result of the September 1997 acromioplasty.  
That scar has not been described as painful or tender.  No 
medical professional has described either of the scars as 
poorly nourished, ulcerated, or as limiting the function of 
the appellant's left shoulder.  Thus, a separate 10 percent 
evaluation for each scar is not warranted.

The appellant is competent to report his symptoms of constant 
pain and weakness.  To the extent that he has described that 
his service-connected impingement syndrome, left shoulder, 
with traumatic arthritis warrants an evaluation in excess of 
20 percent, the Board agrees and has granted a 30 percent 
evaluation.  However, even accepting the appellant's 
statements as true, an evaluation in excess of 30 percent is 
not warranted.  The appellant has stated that he cannot use 
his left arm because of the severe pain.  The Board must 
point out that during the February 1998 VA examination, the 
VA examiner noted that the appellant's left arm was larger 
than his right arm and that he suspected that the appellant 
had an element of functional overlay during the examination 
because more atrophy would have resulted if the appellant was 
truly not using his left arm.  The Board attaches far greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the appellant's statements, 
even if sworn, in support of a claim for monetary benefits.  
To this extent, the preponderance of the evidence is against 
his claim for an evaluation in excess of 30 percent and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
1991).

II.  Extension of temporary total rating

The Board finds that the appellant has submitted a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107(a).  
All relevant facts have been properly developed and that no 
further assistance to the appellant is required to comply 
with the duty to assist.

Service connection is in effect for impingement syndrome, 
left shoulder, with traumatic arthritis.  The appellant 
underwent a left acromioplasty on September 23, 1997, and the 
RO has granted a temporary total rating from September 23, 
1997, to November 1, 1997, under 38 C.F.R. § 4.30 (1998).  
The appellant currently seeks an extension of the temporary 
total rating.

The appellant states that after November 1, 1997, he 
continued to receive physical therapy three time per week 
until March 1998, at which time he began physical therapy one 
time per week until October 1998.  The appellant states that 
he cannot work because he is physically unable to perform any 
kind of function with his left arm.  He states that his left 
shoulder is not stabilized due to the limitation of motion.

Under 38 C.F.R. § 4.30 (1998), a temporary total disability 
rating (100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established by 
report at hospital discharge (regular discharge or release to 
non-bed care) or outpatient release that entitlement is 
warranted.  Specifically, a temporary total ratings will be 
assigned under this section if treatment of a service- 
connected disability resulted in: (1) surgery necessitating 
at least one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more.  Id.  
Extensions of periods of 1, 2, or 3 months beyond the initial 
3 months may be made under subparagraph (1), (2), or (3).  
Id.  In addition, approval may be obtained for extensions of 
1 or more months, up to 6 months beyond the initial 6-month 
period, under subparagraph (2) or (3).  Id.

On September 23, 1997, the appellant underwent an 
acromioplasty on the left shoulder at a VA facility.  In the 
VA hospitalization summary report, it was noted that there 
were no intraoperative complications, and that the appellant 
tolerated the procedure well.  In the report, it was stated 
that the appellant was placed in a shoulder immobilizer.  In 
the discharge summary, dated September 24, 1997, the VA 
examiner reiterated that the appellant had tolerated the 
acromioplasty well and had been sent to the floor 
postoperatively and had done well overnight.  The VA examiner 
stated that the appellant would be discharged to home with 
scheduled follow-up in two weeks and that the shoulder 
immobilizer would remain until follow-up.

The appellant was seen on October 8, 1997, and reported 
minimal pain medication.  The VA examiner noted that there 
were no complaints.  The VA examiner stated that the wound 
looked good, and that there was no drainage.  The medial, 
radial, and ulnar nerves were intact.  The appellant had 
decreased motion of 45 degrees abduction, 40 degrees internal 
rotation, and 30 degrees of external rotation.  The VA 
examiner noted that the appellant would be seen in two weeks.  
The appellant was seen on October 22, 1997, without 
complaints of minimal pain.  The VA examiner noted that the 
appellant was doing well.  The incision was noted to be 
clean.  Active abduction was 100 degrees, and passive 
abduction was 135 degrees.  Neurovascular examination was 
intact.  The assessment was "Doing well."  The VA examiner 
noted that passive range of motion and active range of motion 
without resistance would begin.

In a November 21, 1997, outpatient treatment report, the VA 
examiner stated that abduction was 100 degrees and that the 
appellant should continue physical therapy.  In January 1998, 
the VA examiner stated that abduction was 100 degrees.

After reviewing the evidence of record, the Board concludes 
that an extension of a temporary total rating based on 
convalescence beyond November 1, 1997, is not in order.  The 
Board notes that in order for a temporary total rating to be 
extended, the evidence must show that the appellant was still 
recovering from surgery, experienced severe post operative 
residuals, or was immobilized in a cast; however, evidence of 
such circumstances has not been shown.  The Board is aware 
that it was noted that the appellant was given a shoulder 
immobilizer during his September 1997 hospitalization and 
that he was to continue wearing it until follow-up.  At the 
time of the October 8, 1997, appointment, the appellant's 
abduction was 45 degrees, which would indicate that the 
immobilizer was not being worn.  At the time of the October 
22, 1997, appointment, the appellant's active abduction was 
100 degrees and passive abduction was 135 degrees.  Such 
ranges of motion were equal to those that the appellant had 
exhibited prior to the September 1997 surgery.  In the 
October 22, 1997, report, the VA examiner noted that the 
appellant would begin passive and active range of motion with 
resistance.  By November 1997, the appellant had begun 
undergoing physical therapy.

These clinical findings are not indicative of the appellant 
requiring convalescence beyond November 1, 1997.  The 
appellant mistakenly believes that since he continues to 
undergo physical therapy that such should warrant a continued 
temporary total evaluation.  No medical professional has 
stated that additional convalescence is warranted.  Although 
the appellant has stated that an extension is warranted 
because he cannot use his arm, as a layperson, he is not 
competent to establish whether convalescence is necessary.  
Regardless, the Board finds that the actual clinical records 
are more probative of the degree of impairment than the 
appellant's own statements.
Accordingly, the Board concludes that an extension of a 
temporary total rating for convalescence beyond November 1, 
1997, is not warranted.  In reaching this determination, the 
Board has also considered the provisions of 38 U.S.C.A. 
§ 5107(b) (West 1991); however, after considering all the 
evidence of record, an approximate balance of negative and 
positive evidence on the merits has not been demonstrated and 
no doubt needs to be resolved.


ORDER

A 30 percent evaluation for impingement syndrome, left 
shoulder, with traumatic arthritis is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

An extension of a temporary total rating beyond November 1, 
1997, is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

